Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-21-2008

Brubaker Kitchens v. Brown
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4797




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Brubaker Kitchens v. Brown" (2008). 2008 Decisions. Paper 1183.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1183


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                   NOT PRECEDENTIAL
      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

               No. 06-4797/4996/5212
                  _____________

           BRUBAKER KITCHENS INC,
                          Appellant in No. 06-4797

                           v.

   STEPHEN M. BROWN; DEAN GOCHNAUER;
  RICHARD WELKOWITZ; MARK SCHIBANOFF;
  ARCHITECTURAL KITCHENS INC.; IVY CREEK
   CABINETRY, INC.; KITCHEN BROKERS INC;
            ROBERT SCIGLIANO
               _____________

           BRUBAKER KITCHENS, INC.,

                           v.

    STEPHEN M. BROWN; DEAN GOCHNAUER;
   RICHARD WELKOWITZ; MARK SCHIBANOFF;
  ARCHITECTURAL KITCHENS INC.; IVY CREEK
CUSTOM CABINETRY, INC.; KITCHEN BROKERS INC;
             ROBERT SCIGLIANO

  ROBERT A. KLEIN*; BERKOWITZ KLEIN LLP*;
         BRUBAKER KITCHENS, INC,
                           Appellants Nos. 06-4996/5212.
              _______________

    On Appeal from the United States District Court
       for the Eastern District of Pennsylvania
                 (D.C. No. 05-cv-6756)
      District Judge: Honorable Juan R. Sanchez
                   _______________

                       Argued
                                      April 17, 2008

           Before: SLOVITER, JORDAN, and ALARCON*, Circuit Judges.

                                  (Filed May 21, 2008)
                                   _______________

Robert A. Klein [ARGUED]
Berkowitz Klein
629 B Swedesford Road
Swedesford Corporate Center
Malvern, PA 19355

Frank R. Emmerich, Jr. [ARGUED]
Conrad, O’Brien, Gellman & Rohn
1515 Market Street - 16th Fl.
Philadelphia, PA 19102
      Counsel for Appellants

Charles v. Curley [ARGUED]
Halberstadt Curley
1100 East Hector Street - #425
Conshohocken, PA 19428
      Counsel for Appellees
                                    _______________

                               OPINION OF THE COURT
                                   _______________

JORDAN, Circuit Judge.

I.     Introduction

       Brubaker Kitchens, Inc. (“BKI”) appeals from the August 15, 2006 Opinion and

Order of the United States District Court for the Eastern District of Pennsylvania granting
_______________
*Honorable Arthur L. Alarcon, Senior Judge, United States Court of Appeals for the
Ninth Circuit, sitting by designation.

summary judgment in favor of defendant Mark Schibanoff. BKI also appeals the District

                                             2
Court’s Opinion and Order, entered on November 1, 2006, imposing sanctions upon

BKI’s attorney, Robert Klein, Esquire, and his law firm, and the District Court’s

December 12, 2006 denial of a Motion for Reconsideration of the sanctions order.1 We

will affirm the District Court’s entry of judgment in favor of Schibanoff and the

imposition of sanctions against BKI’s counsel.

II.    Background

       Rita Berkowitz is the president of BKI, a company that manufactures custom

cabinetry. Brubaker Kitchens, Inc. v. Brown, No. 05-6756, 2006 WL 2381767, at *1

(E.D. Pa. Aug. 15, 2006) (“Brubaker Summary Judgment”). Schibanoff and Robert

Scigliano are “principals of Kitchen Consultants, a sales and marketing company that

purchased products from BKI in the past.” Id. As a result of their business relationship

with BKI, Schibanoff and Scigliano became friendly with two of BKI’s former

employees, Stephen M. Brown and Dean Gochnauer. Id. On December 19, 2005, Brown

and Gochnauer, “both at-will employees, resigned from BKI to start a competing venture,

Ivy Creek Custom Cabinetry, Inc.” Id. Berkowitz was unaware of Brown’s and

Gochnauer’s plan to form Ivy Creek. Id.

       After Brown and Gochnauer resigned from BKI, Ron Laughman,2 a truck driver


  1
   The appeal of the November 1st and December 12th orders is also joined by Klein
personally and his law firm. For ease of reference, however, we will generally refer to
the appeal as BKI’s.
  2
  The record contains alternate spellings of this witness’s name: “Laughman” and
“Loffman”. As did the District Court, we have chosen to use the former.

                                             3
for BKI, told Berkowitz that Schibanoff was “involved” with the formation of Ivy Creek.

Id. During her deposition, Berkowitz testified that she did not know how Schibanoff was

involved with Ivy Creek.3 Id. Schibanoff’s deposition testimony reflects that he told




  3
   The following excerpt, which bears on Schibanoff’s alleged involvement, is taken
from Berkowitz’s deposition:
      Q. And then tell me again, what did Ron Loffman tell you about Mark
      Schibanoff?
      A. He told me that he was involved with it [Ivy Creek] and he overheard a
      conversation between Dean and Bob Scigliano.
      Q. And when Mr. Loffman told you that Mark Schibanoff was involved in
      it, did you ask him what his involvement was?
      A. No.
      Q. At any time have you done that?
      A. No.
      Q. To this day have you done that?
      A. No.
                                         ***
      Q. And to this day do you believe that Mark Schibanoff is involved in Ivy
      Creek?
      A. Yes.
      Q. And how is he involved?
      A. I don’t know.
Brubaker Summary Judgment, 2006 WL 2381767 at *1 (citing Berkowitz Dep. 253:9-
255:1).

                                            4
Brown and Gochnauer that Kitchen Consultants would buy products from Ivy Creek.4 Id.

As the District Court described it,

       [t]he commitment to market Ivy Creek’s products is expressed in an August
       6, 2005 letter that Schibanoff authored on Kitchen Consultants’ letterhead.
       The letter reads, in relevant part:

       To whom it may concern,
                                             ***
       We have worked with Steve Brown and Dean Gochnauer in various
       capacities and respect them both for their business and manufacturing
       talents.
       We have recently been made aware that Steve and Dean are opening their
       own custom cabinetry manufacturing corporation to be known as “Ivy
       Creek” and because of our previous relationship have committed to
       marketing their products to our existing accounts.

Id.

       Schibanoff wrote this letter after he and Scigliano attended a dinner meeting

arranged by Brown and Gochnauer during the summer of 2005. Id. at *2. “According to

Brown, the purpose of the meeting was to discuss having Schibanoff and Scigliano

eventually sell Ivy Creek’s products.” Id.




  4
       Q. What was your involvement with respect to starting Ivy Creek?
       [Objection raised by counsel]
       A. I said good for you.
      Q. Anything else?
      A. We said that if they [Brown and Gochnauer]-that if they did go into
      business for themselves we would certainly buy from them.
Brubaker Summary Judgment, 2006 WL 2381767 at *1 (citing Schibanoff Dep. 61:2-11).

                                              5
       Schibanoff’s company, Kitchen Consultants, had been a manufacturer’s

representative for BKI, but Berkowitz ended the relationship “‘because she suspected

Schibanoff was trying to steal [Brown and Gochnauer] away from [BKI] to form their

own company.’” Id. (quoting Berkowitz Dep. 262:19-21). Even after the manufacturer’s

representative role was terminated, however, Kitchen Consultants continued to sell BKI’s

cabinetry for years. Id. (citing Berkowitz Dep. at 264:11-12). Schibanoff ultimately

stopped “placing large orders with BKI ... and turned elsewhere for cabinetry” because, as

Berkowitz herself acknowledged, the finish on a project that BKI had prepared for

Schibanoff “just looked horrendous.” Id. (citing Berkowitz Dep. at 248:16-19). After

BKI mishandled that project, “the volume from Schibanoff went down significantly” and

Kitchen Consultants gave BKI less than $1,000 worth of business during 2005.5 Id.

(citing Berkowitz Dep. at 249:10-11; 250:9-10).

       On December 28, 2005, BKI filed a Complaint against Brown, Gochnauer,

Richard Welkowitz and Schibanoff, alleging variously copyright infringement (Count I);

breach of fiduciary duty (Count II); conspiracy (Count III); tortious interference with

contractual relations (Count IV); tortious interference with prospective advantage (Count

V); violation of Uniform Trade Secrets Act (Count VI); conversion (Count VII);

inducement of breach of at-will employment (Count VIII); fraud (Count IX); and


  5
   “Berkowitz conceded that, since Ivy Creek has become operational in 2006,
Schibanoff’s decision to place orders with it does not represent the loss of a BKI
customer.” Brubaker Summary Judgment, 2006 WL 2381767 at *2 (citing Berkowitz
Dep. at 250:15-20).

                                             6
procuring information by improper means (Count X). BKI filed its First Amended

Complaint on March 3, 2006, to cure its fraud claim after the District Court found that it

failed to comply with Federal Rule of Civil Procedure 9(b). On June 22, 2006, BKI filed

its Second Amended Complaint, adding other defendants, including Scigliano and Ivy

Creek.

         On August 15, 2006, the District Court granted summary judgment in favor of

Schibanoff and against BKI on all claims that BKI had asserted against him, namely,

Count I, Counts III-V, Count VIII and Count X of the Second Amended Complaint.6 Id.

at *2. After the District Court granted summary judgment in Schibanoff’s favor, it held a

hearing on his June 19, 2006 Motion for Sanctions pursuant to Federal Rule of Civil

Procedure 11.7 The District Court set forth the following facts regarding


  6
   On October 10, 2006, the District Court dismissed with prejudice the case as to all
parties other than Schibanoff.
  7
   Federal Rule of Civil Procedure 11 provides, in pertinent part:
      (b) Representations to the Court. By presenting to the court a pleading,
      written motion, or other paper ... an attorney ... certifies that to the best of
      the person’s knowledge, information, and belief, formed after an inquiry
      reasonable under the circumstances:
      (1) it is not being presented for any improper purpose, such as to harass,
      cause unnecessary delay, or needlessly increase the cost of litigation;
      (2) the claims, defenses, and other legal contentions are warranted by
      existing law or by a nonfrivolous argument for extending, modifying, or
      reversing existing law or for establishing new law;
      (3) the factual contentions have evidentiary support or, if specifically so
      identified, will likely have evidentiary support after a reasonable
      opportunity for further investigation or discovery; and
      (4) the denials of factual contentions are warranted on the evidence or, if
      specifically so identified, are reasonably based on belief or a lack of information.

                                             7
Schibanoff’s sanctions motion:

      Brubaker’s counsel consistently represented the inclusion of Schibanoff in
      the suit was based on Berkowitz’s assertion Schibanoff, and his business
      partner, Robert Scigliano, acted in concert with Brown and Gochnauer to
      open Ivy Creek. This allegation was admittedly based on hearsay and
      speculation. During the hearing on the temporary restraining order,
      Berkowitz testified that, at the time the Complaint was filed, she based her
      belief Schibanoff was going into business with Brown and Gochnauer on a
      conversation she had with Ron Laughman. Although Berkowitz alleged
      Laughman led her to believe Schibanoff would be a partner in Ivy Creek,
      Laughman’s deposition testimony does not support this account. To the
      contrary, Laughman explicitly stated Gochnauer told him Schibanoff simply
      promised to have work for Ivy Creek. Laughman shared this information
      with Berkowitz the day after Brown and Gochnauer left Brubaker. At the
      hearing, Berkowitz stated she had no personal knowledge whether Brown
      or Gochnauer asked Schibanoff to provide financial support for Ivy Creek
      and instead indicated her belief Schibanoff was involved with Ivy Creek
      was based on her history with Schibanoff. ... Shortly after the hearing,
      Brubaker reiterated its claims against Schibanoff in the First Amended
      Complaint.

Brubaker Kitchens, Inc. v. Brown, No. 05-6756, 2006 WL 3165010, at *1-*2 (E.D. Pa.

Oct. 31, 2006) (“Brubaker Sanctions”). The Court granted Schibanoff’s Motion for




      (c) Sanctions.
      (1) In General. If, after notice and a reasonable opportunity to respond, the
      court determines that Rule 11(b) has been violated, the court may impose an
      appropriate sanction on any attorney, law firm, or party that violated the
      rule or is responsible for the violation. Absent exceptional circumstances, a
      law firm must be held jointly responsible for a violation committed by its
      partner, associate, or employee.
Fed. R. Civ. P. 11(b) and (c)(1).

                                            8
Sanctions on October 31, 2006 and entered its Order imposing sanctions on November 1,

2006. Id. at *3-*4.

       BKI appealed the District Court’s grant of summary judgment in favor of

Schibanoff on November 9, 2006. On November 10, 2006, Klein and his law firm filed a

Motion for Reconsideration of the Court’s sanctions order, which was denied on

December 12, 2006. Brubaker Kitchens, Inc. v. Brown, No. 05-6756, 2006 WL 3682180

(E.D. Pa. Dec. 11, 2006) (“Brubaker Reconsideration”). BKI then appealed the

November 1st and December 12th orders.

III.   Jurisdiction and Standards of Review

       The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338 and 1367.

We have jurisdiction pursuant to 28 U.S.C. § 1291.8 We exercise plenary review over the

District Court’s grant of summary judgment, applying the same standard as the District

Court. Brownsville Golden Age Nursing Home, Inc. v. Wells, 839 F.2d 155, 156 (3d Cir.

1988). We review the District Court’s Rule 11 determinations for abuse of discretion.


  8
    On December 7, 2006, the Office of the Clerk of this Court notified counsel that the
appeal from the District Court’s imposition of Rule 11 sanctions would be submitted to
this panel for possible dismissal because it appeared as though “the notice of appeal [was]
taken from an order which is not final within the meaning of 28 U.S.C. Section 1291 ... .”
(12/7/06 Ltr. at 1.) The District Court entered its Order imposing sanctions on November
1, 2006. Klein filed a Motion for Reconsideration on November 10, 2006, and filed his
original notice of appeal from the District Court’s November 1st Order on December 1,
2006. After the District Court denied the Motion for Reconsideration on December 12,
2006, he filed a new notice of appeal on December 22, 2006, appealing both the
November 1st and December 12th orders, consistent with Federal Rules of Appellate
Procedure 4(a)(4)(B)(i) and (ii). Therefore, we may exercise jurisdiction over BKI’s
appeal.

                                             9
Rogal v. Am. Broad Cos., Inc., 74 F.3d 40, 44 (3d Cir. 1996).

IV.    Discussion

       A.     Merits of the Summary Judgment in Favor of Schibanoff

       In its summary judgment opinion, the District Court noted that BKI was only

asserting the counts pertaining to conspiracy, tortious interference with contractual

relations, tortious interference with prospective advantage, and inducement of breach of

at-will employment against Schibanoff.9 Brubaker Summary Judgment, 2006 WL

2381767 at *2. The Court addressed each of those counts, focusing on the lack of

evidence to support BKI’s claims.

       Before us, BKI argues that the “District Court usurped the function of the jury

when it concluded that Schibanoff acted without malice when he conspired with Brown

and Gochnauer ... .” (Appellant Summary Judgment Br. at 38.10) It also complains that

the District Court “did not afford sufficient time for discovery ... .” Id. at 50.11

  9
   The District Court treated “BKI’s statement as a concession that, based on the
evidence developed thus far in support of its claims, there is no genuine issue of fact on
BKI’s causes of action against Schibanoff for copyright infringement [Count I] and
procuring information by improper means [Count X].” Brubaker Summary Judgment,
2006 WL 2381767 at *2.
  10
    BKI submitted two separate briefs to this Court. One addresses only the District
Court’s order granting summary judgment in favor of Schibanoff, while the other is
limited to the District Court’s order imposing Rule 11 sanctions. In this opinion, we
denote Brubaker’s brief contesting the District Court’s summary judgment order as
“Appellant Summary Judgment Br.” and its brief contesting the District Court’s sanctions
order as “Appellant Sanctions Br.”
  11
    Though BKI argues that the District Court “viewed the evidence produced by BKI in
a negative light and incorrectly drew negative inferences,” (Appellant Summary

                                               10
Schibanoff responds that “there was no genuine issue of fact precluding summary

judgment as to each claim against” him. (Appellee Summary Judgment Br. at 10.12)

Schibanoff further responds that BKI is arguing for the first time on appeal “that the

District Court failed to provide an extension of the discovery deadline,” and asserts that

“BKI did not raise this argument in its opposition papers, and did not file a motion

pursuant to [Federal Rule of Civil Procedure] 56(f)[13] in response to Schibanoff’s

motion.” Id. at 21.

       With respect to the tort of civil conspiracy, the District Court correctly observed

that “proof of malice (i.e., an intent to injure) on the part of the tortfeasor is an essential

element of the cause of action” under Pennsylvania law. Brubaker Summary Judgment,

2006 WL 2381716, at *3 (citing Thompson Coal Co. v. Pike Coal Co., 412 A.2d 466,

472 (Pa. 1979)). Schibanoff argued that BKI had no proof of malice, either direct or

circumstantial. Id. BKI conceded that it did not have direct evidence of malice, but



Judgment Br. at 38), after reviewing the record, we conclude that the District Court
construed the evidence in the light most favorable to BKI, consistent with the summary
judgment standard.
  12
    Like Brubaker, Schibanoff submitted separate briefs on the issues of summary
judgment and Rule 11 sanctions. In this opinion, we will refer to Schibanoff’s brief
regarding summary judgment as “Appellee Summary Judgment Br.,” and we will refer to
his brief regarding Rule 11 sanctions as “Appellee Sanctions Br.”
  13
    “Should it appear from the affidavits of a party opposing the motion that the party
cannot for reasons stated present by affidavit facts essential to justify the party’s
opposition, the court may refuse the application for judgment or may order a continuance
to permit affidavits to be obtained or depositions to be taken or discovery to be had or
may make such other order as is just.” Fed. R. Civ. P. 56(f).

                                               11
argued that it was “entitled to prove Schibanoff’s participation in a conspiracy with

Brown and Gochnauer by circumstantial evidence such as Schibanoff’s prior efforts to

lure Brown and Gochnauer away from BKI, and Brown’s and Gochnauer’s diversion of,

among other things BKI’s trade secrets, know-how, employees and customers.” Id.

(citation omitted).

       The District Court determined that there was no “full, clear and satisfactory”

circumstantial evidence of a conspiracy, in other words, that there was no “adequate

factual basis from which a jury [could] draw reasonable inferences of an agreement to

harm the claimant.” Id. (citing Blank & Gottschall Co. v. First Nat’l Bank of Sunbury, 50

A.2d 218, 220 (Pa. 1947)). Specifically, the District Court found as follows:

       First, there is no factual support for the assertion Brown and Gochnauer
       diverted “BKI’s trade secrets, know-how, employees and customers.”
       Second, although I credit Berkowitz’s suspicion that Schibanoff tried to lure
       Brown and Gochnauer away from BKI several years ago and view this
       evidence in the light most favorable to BKI, no reasonable juror could infer
       malice from this event because it is too attenuated, both temporally and
       causally, from Schibanoff’s dinner meeting with Brown and Gochnauer and
       his letter of reference on their behalf. Had Schibanoff ceased business
       relations with BKI immediately after Berkowitz terminated his company as
       a BKI representative, a factual issue might exist over whether Schibanoff
       was motivated by continued spite toward BKI. Here, though, it is
       undisputed that even after Schibanoff’s company lost its position as a BKI
       representative, Schibanoff continued to place substantial orders for
       cabinetry from BKI and only ceased doing so after BKI botched the finish
       on a major project.

Id. The Court then said that, “[a]bsent the essential element of malice,” it would not

permit BKI’s conspiracy claim against Schibanoff to go to a jury. Id. (citing Lackner v.

Glosser, 892 A.2d 21, 35 (Pa. Super. Ct. 2006)). On appeal, BKI has not persuasively

                                            12
addressed the District Court’s reason for granting summary judgment against BKI on the

civil conspiracy claim, and we therefore agree with the District Court’s conclusion.

       Turning next to “BKI’s claims for tortious interference with current and

prospective contractual relations,” which require “intentional,” “improper” and

“purposeful action on the part on the defendant specifically intended to harm” the existing

or prospective relation, the District Court determined that “no reasonable juror could find

Schibanoff’s conduct actionable.” Id. at *4 (citing Reading Radio, Inc. v. Fink, 833 A.2d

199, 211 (Pa. Super. Ct. 2003); Adler, Barish, Daniels, Levin & Creskoff v. Epstein, 393

A.2d 1175, 1183 (Pa. 1978)). First, the Court noted that BKI was unable “to point to one

customer relationship that [had] been disturbed by any act that could directly or

inferentially be attributed to Schibanoff.” Id. Second, the Court noted that “the most

significant act on Schibanoff’s part was authorship of the letter of reference wherein [he]

committed his company to market Ivy Creek’s products.” Id. However, the Court

concluded that there was “no factual support to render this conduct ‘improper’ ... .” Id.

       Specifically addressing the propriety of Schibanoff’s writing the letter of

reference, the District Court characterized “the nature of Schibanoff’s act” as “innocuous

because it represents no more than an attempt to assist Brown and Gochnauer [to] obtain

financing for Ivy Creek.” Id. The Court also pointed out that there was “no evidence of

an ulterior motive ... to injure BKI” and noted that “Schibanoff’s support ... was not in

derogation of any restrictive covenants [Brown and Gochnauer] had with BKI.” Id.

Further, while “Schibanoff’s conduct [was] supportive” of Brown and Gochnauer, no

                                             13
reasonable fact finder would find that it constituted interference, and “[Schibanoff’s] ...

commitment to market Ivy Creek’s products did not mean a loss of business to BKI.” Id.

Finally, the Court found that it was “undisputed that there was no significant business

transacted between [BKI and Schibanoff] for approximately two years prior to

Schibanoff’s authoring the reference letter.” Id. Therefore, the District Court concluded

that “the claims for tortious interference with current and prospective contractual relations

cannot survive summary judgment.” Id. BKI does not seriously dispute these facts and

has not brought any genuine issue of material fact to our attention. We therefore agree

with the District Court’s grant of summary judgment to Schibanoff on BKI’s tortious

interference claims.

       Finally, the District Court found that BKI’s claim against Schibanoff “for inducing

Brown and Gochnauer to leave the employ of BKI is also factually unsupported.” Id. at

*5. Since Brown and Gochnauer were at-will employees, BKI needed to prove that they

were “systematically induced” to leave BKI by Schibanoff “for the sole purpose” of

destroying BKI. Id. (citing Morgan’s Home Equip. Corp. v. Martucci, 136 A.2d 838, 847

(Pa. 1957)). During her deposition, Berkowitz admitted that she had no evidence to

support this claim. Id. The District Court thus granted summary judgment in favor of

Schibanoff, saying:

       To summarize, Schibanoff discussed the formation of Ivy Creek over a
       dinner meeting with Brown and Gochnauer and subsequently issued a
       reference letter to assist them [to] obtain financing. These material facts are
       undisputed, and they represent Schibanoff’s only involvement in the events


                                             14
       that precipitated the lawsuit against him. There are no issues for trial on the
       claims against Schibanoff ... .

Id. We agree with that conclusion and will affirm the entry of summary judgment in

favor of Schibanoff on the claims against him.

       B.     Allegedly Inadequate Opportunity for Discovery

       BKI also argues that the District Court “prematurely” entered summary judgment

and denied BKI an opportunity to present evidence that would support a finding of

malice. (Appellant Summary Judgment Br. at 41.) Specifically, BKI argues that an entry

on Brown’s computer made in 2000, which was unearthed after the close of discovery,

demonstrates that “Schibanoff disliked BKI’s owner back in 2000 but was unable to find

a replacement supplier.”14 Id. BKI claims that it “wrote to the District Court ... to request

additional time for discovery, but the District Court either ignored or refused [its]

requests.” Id. at 51.



  14
     Even assuming that BKI’s late-breaking evidence were properly a part of the record,
it does not create a genuine issue of material fact that would undermine the Court’s grant
of summary judgment to Schibanoff. The alleged “smoking gun” entry on Brown’s
computer, which is a business plan for an entity called “Architectural Custom Cabinetry,”
indicates that Gochnauer and Brown were approached by “two sizable (volume) dealers”
who “have expressed a number of times their desire to have [Gochnauer and Brown]
duplicate [BKI’s] process and to properly manage a new company. The[y] are dismayed
at their current ownership.” (Appendix “App.” at 107, 110.) That two unnamed dealers
approached Gochnauer and Brown regarding a business that would potentially compete
with BKI does not provide an evidentiary basis for finding malice on Schibanoff’s part
with respect to the civil conspiracy claim, nor does it establish with respect to the tortious
interference claims that Schibanoff engaged in intentionally improper conduct. BKI’s
arguments are unpersuasive, and the District Court properly entered summary judgment
in favor of Schibanoff.

                                              15
       We have reviewed the record citations that BKI proffers in support of its argument

that the District Court unreasonably denied it discovery extensions, and we have

independently searched elsewhere in the record. We are unable to find any support for

BKI’s contention that the way the District Court managed discovery denied BKI a full

and fair hearing on Schibanoff’s motion for summary judgment. For example, BKI

claims that it wrote to the Court requesting additional time for discovery, yet no such

correspondence appears in the record. Moreover, as Schibanoff points out, BKI did not

make a Rule 56(f) motion in response to his motion for summary judgment, nor does the

District Court mention in its summary judgment opinion any complaint by BKI to the

effect that it needed additional time for discovery. Finally, in a misguided attempt to

support its argument, BKI proffers a tortured interpretation of a portion of the transcript

from the June 29, 2006 hearing before the District Court. BKI asserts that the Court’s

remarks at that time15 show it was set against permitting appropriate discovery. Instead,


  15
    The colloquy was as follows:

       MR. KLEIN: It would seem that – and with the new – the joinder of new
       parties coming in, that we’d need to revisit the discovery cutoff.
       THE COURT: Do I –

       MR. GOLDBLUM: I don’t join in a request for a discovery extension, your
       Honor. Plaintiffs chose to file an amended complaint. We want to move
       this as quick as possible and get this thing behind us, so I – I can’t join in a
       request for additional discovery time.

       THE COURT: Very well. If it comes to – are you asking me for it now –
       right now – or are you just –


                                              16
MR. KLEIN: I raise it because –

THE COURT: – bringing that –

MR. KLEIN: – as a practical matter, I think it will be an issue, your Honor.
I – I’m not proposing anything at this juncture. I mean, we want it over as
fast – we want an expedited process here, too. But –

THE COURT: You –

MR. KLEIN: – at the same time, we had a right to bring these parties in and
we – we did. It was based on information that was developed in the case.
And I think as a practical matter, we’re gonna rub up and [past] the current
discovery period. ...

THE COURT: Very well.

MR. KLEIN: – I’m – I’m just raising it because I think as a practical matter
it – it will come up. ...

THE COURT: Okay. I’m not going to address that issue right now. If it
becomes an issue – right now, you have a case management order, I’m
expecting to try this case in October. And I’m going to hold your feet to the
fire.

MR. KLEIN: Your Honor, should we make an appropriate motion, if it
becomes an issue?

THE COURT: If it becomes an issue, but right now, it’s not an issue right?

MR. KLEIN: You know, I – I don’t know ...

THE COURT: And you just don’t make it an issue.

MR. KLEIN: – but – I’m not trying to, your Honor. I just predict that
there’s some variables here.

THE COURT: Very well.


                                     17
however, what the Court actually said is that it would not then address the issue of a

discovery extension, but if the necessity of further discovery “bec[ame] an issue,” counsel

could “make an appropriate motion.” (App. at 266-67.) That exchange does not, as BKI

would have us believe, “demonstrate[] that the District Court was of no mind to allow

BKI an adequate opportunity to obtain discovery.” (Appellant Summary Judgment Br. at

53.)

       C.     Imposition of Rule 11 Sanctions Against BKI’s Counsel

       The District Court found that BKI’s “claims against Schibanoff were frivolous and

grant[ed] sanctions in accordance with [Rule 11].” Brubaker Sanctions, 2006 WL

3165010 at *1. BKI argues before us that the District Court abused its discretion because

it misapplied the law pertaining to Rule 11 and made “clearly erroneous factual

assessments of the evidence.” (Appellant Sanctions Br. at 43.) BKI also says that the

District Court “bootstrapped a summary judgment analysis into a finding of a Rule 11

violation.” Id. at 55. Finally, BKI argues that the District Court abused its discretion

when it denied BKI’s Motion for Reconsideration.

       After setting forth a thorough recitation of the law pertaining to Rule 11 and

recognizing that “the standard for imposing sanctions under Rule 11 is one of

reasonableness under the circumstances,” Brubaker Sanctions, 2006 WL 3565010, at *2

(citing Martin v. Brown, 63 F.3d 1252, 1264 (3d Cir. 1995)), the District Court said:



(App. at 265-67.)

                                             18
       The First Amended Complaint was filed on March [3], 2006, more than
       three months after the original Complaint was filed and more than one week
       after a hearing was held on the temporary restraining order. By March [3],
       2006, it was unreasonable for counsel to believe Brubaker had a case
       against Schibanoff. At the hearing, counsel for Brubaker admitted that
       Schibanoff did not belong in the case. When asked about Schibanoff at the
       hearing, Berkowitz stated she had no personal knowledge Schibanoff was
       providing financial support to Ivy Creek. The only substantiated allegation
       against Schibanoff was that Gochnauer told Laughman Schibanoff had
       promised to do business with Ivy Creek. Based on this information alone,
       Brubaker lacked the factual basis to support its claims against Schibanoff.

Id. (footnote omitted). The District Court then applied the “reasonable under the

circumstances” test and found “that when counsel filed the First Amended Complaint, he

knew full well Mr. Schibanoff did not belong in the case.”16 Id. The Court imposed

sanctions pursuant to Rule 11, and asked Schibanoff to “submit a detailed accounting of

his legal expenses” and BKI’s counsel “to describe any mitigating circumstances” the

Court should consider before awarding Schibanoff attorney’s fees. Id. at *4.

       BKI filed a Motion for Reconsideration, arguing that the Court’s decision was

based on a transcription error from the hearing on the temporary restraining order.

Brubaker Reconsideration, 2006 WL 3682180 at *1. Apparently, the statement that “Mr.

Schibanoff should [not] be in this case” was made by Brown and Gochnauer’s counsel,



  16
    Our dissenting colleague states that “the majority does not suggest that there was any
impropriety in the filing of the original complaint.” It is true, since the District Court
focused on the filing of the First Amended Complaint, that we have as well, but that
should not be viewed as implying that the filing of the original complaint complied with
Rule 11. For many of the same reasons we uphold the sanctions associated with the First
Amended Complaint, we have our doubts about the propriety of the original filing. That,
however, is not an issue we need to reach.

                                            19
not by BKI’s counsel. Id. at *2. The Court agreed that its “Order granting sanctions

should not be based on a transcription error,” but pointed out that its finding of a Rule 11

violation was not based “solely on this fact.” Id. The Court’s opinion also said that

“[t]he only substantiated allegation against Schibanoff was that Gochnauer told

Laughman Schibanoff had promised to do business with Ivy Creek. Based on this

information alone, BKI lacked the factual basis to support its claims against Schibanoff.”

Brubaker Sanctions, 2006 WL 3165010 at *2. The District Court then considered

additional evidence that was raised in BKI’s Motion for Reconsideration,17 and declined

to vacate its Rule 11 order imposing sanctions. Brubaker Reconsideration, 2006 WL

3682180 at *5. The Court imposed sanctions of $18,245.90 against Klein and his law

firm, Berkowitz Klein, LLP. Id. at *7.

       The District Court did not misunderstand or misapply the law pertaining to Rule

11. It is well-settled that the test for determining whether Rule 11 sanctions should be

imposed is one of reasonableness under the circumstances, the determination of which

falls within the sound discretion of the District Court. Gary v. Braddock Cemetery, 517



  17
    As earlier noted, the reconsideration motion was filed by Klein and his law firm, but
has been appealed by BKI as well as by Klein and the firm. The additional evidence was
of discussions between counsel during the safe-harbor period and Klein’s alleged
attempts to withdraw the claims against Schibanoff. Brubaker Reconsideration, 2006
WL 3682180 at *3-*4. BKI argued that these “informal discussions” should have
precluded Schibanoff from filing the motion for sanctions. Id. at *4. The Court disagreed,
noting that “a party is precluded from brin[g]ing a motion for sanctions only if (1) the
opposing party withdraws its position or (2) acknowledges candidly it does not have
evidence to support a specified allegation.” Id. BKI did neither of those things.

                                             20
F.3d 195, 201 n.6 (3d Cir. 2008); see also Fellheimer, Eichen & Braverman, P.C. v.

Charter Techs., Inc., 57 F.3d 1215, 1225 (3d Cir. 1995) (“The imposition of Rule 11

sanctions ... requires only a showing of objectively reasonable conduct.”). The District

Court did not stray from that reasonableness test, nor did it rely on erroneous facts in

reaching its conclusion that sanctions should be imposed on BKI’s counsel. See Brubaker

Reconsideration, 2006 WL 3682180 at *2 (disregarding statements improperly attributed

to BKI’s counsel and pointing out facts to support imposition of sanctions). BKI’s

argument that the District Court “bootstrapped a summary judgment analysis into a

finding of a Rule 11 violation” (Appellant Sanctions Br. at 55) is unsupported by the

record. The District Court’s opinions regarding Schibanoff’s Rule 11 motion do not rely

on the Court’s earlier summary judgment opinion. It appears the District Court only

mentioned its summary judgment opinion during the first Rule 11 hearing in an effort to

ascertain from BKI’s counsel the factual basis for the claims against Schibanoff.18


  18
    BKI also argues that the District Court erred by requiring “hard-core facts” as the
only sound basis for filing a complaint. That argument is evidently grounded on the
following exchange, which includes the Court’s reference to summary judgment:

       THE COURT: At the time that the complaint was filed, or any subsequent
       time, tell me what facts, not beliefs, not what Rita Berkowitz believes, but
       what facts, concrete facts do you have to support a claim against
       Schibanoff, or his company, because that’s a serious matter. You’re asking
       somebody to defend in a civil lawsuit, so outline the facts for me, not
       beliefs, but facts, hard-core facts. What are they?
       MR. KLEIN: Aiding and abetting a fiduciary duty. He knew that Brown
       and Gochnauer were management at the company in August of 2005. He
       assisted them with financing. In exchange he got to name his price. That
       sounds a little bit closer that just being a customer. It sounds more like

                                             21
Finally, the District Court did not abuse its discretion with respect to the Motion for

Reconsideration, as it reopened the record to consider the allegedly new evidence and

then declined to vacate its sanctions order.

       We agree with the District Court that, before one levels accusations of tortious and

malign behavior against another person and imposes on that person the financial,

temporal, and emotional strain of defending a federal lawsuit, one had better have more

than a vague belief based on bad feelings and a stray comment that the accused was

“involved.” Because we find no abuse of discretion,19 the District Court’s imposition of



       you’re involved in the business, and it’s going to basically bring to the
       business some viable beginning.
       THE COURT: What acts, what facts do you have on the record to conclude,
       or make the argument, that he assisted them with financing, other than the
       letters –
       MR. KLEIN: The letter – the letter –
       THE COURT: – that are mentioned in the granting of the motion for
       summary judgment.
(Joint Appendix “JA” at 577.)

        We do not read this discussion as do Klein and the dissent. In context, it appears
to us that the District Court was making the unremarkable point that something more than
Ms. Berkowitz’s subjective feelings about Schibanoff was needed to undergird the
allegations leveled against the man. We do not perceive that the Court expected anything
more from BKI, Klein, and his firm than what Rule 11 requires, namely, “an inquiry
reasonable under the circumstances.” Fed. R. Civ. P. 11(b).
  19
     Application of this standard – abuse of discretion – seems to be the key dividing point
between our view and the dissent on the issue of sanctions. We could take issue with
some of the specifics of the dissent, such as the implication that there is something telling
about Schibanoff’s seeking sanctions when Brown and Gochnauer did not. (The
distinction between the departing employees and the obliquely “involved” Schibanoff
ought not demand elaboration.) But we think our real disagreement is over the standard
of review. The Supreme Court has been at pains to remind appellate courts that,

                                               22
particularly in-fact specific inquiries, district courts must be trusted to make difficult
decisions, and those decisions should not be rejected simply because appellate judges
may view the facts differently from a distance. Cf. Gall v. United States, 552 U.S. ___,
128 S.Ct. 586, 597 (2007) (in the context of sentencing, appellate courts must “give due
deference to the district court's decision ... . The fact that the appellate court might
reasonably have concluded that a different sentence was appropriate is insufficient to
justify reversal of the district court.”). Indeed, the Supreme Court has emphasized this
explicitly in the Rule 11 context. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,
402 (1990) (“Familiar with the issues and litigants, the district court is better situated than
the court of appeals to marshal the pertinent facts and apply the fact-dependent legal
standard mandated by Rule 11.”) Nothing in the 1993 amendments to the Rule alters that
standard. See Advisory Committee Notes to Rule 11, 1993 Amendments (“Whether a
violation has occurred and what sanction, if any, to impose for a violation are matters
committed to the discretion of the trial court; accordingly, as under current law, the
standard for appellate review of these decisions will be for abuse of discretion.” (citing
Cooter & Gell).) We do not doubt that Mr. Klein and his firm are worthy of the
supportive comments our colleague extends on their behalf, and nothing we have said
should be taken as a general condemnation of those attorneys. Generalities are not at
issue. We are not here to question whether their history is, on the whole, good or bad.
Our sole responsibility is to assess whether, on this record, the District Court was within
its broad discretion in saying that the attorneys’ performance failed to meet the

                                              23
Rule 11 sanctions will be affirmed.

V.     Conclusion

       For the foregoing reasons, we conclude that the District Court properly granted

summary judgment in favor of Schibanoff and that the Court did not abuse its discretion

in imposing Rule 11 sanctions against BKI’s counsel. We will, therefore, affirm.



Brubaker Kitchens, Inc. v. Stephen M. Brown,

Nos. 06-4797, 06-4996, 06-5212



SLOVITER, Circuit Judge, concurring and dissenting.

       I concur in the judgment of the majority affirming the grant of summary judgment

in favor of Mark Schibanoff. I cannot agree with the majority’s affirmance of the

imposition of Rule 11 sanctions against the attorneys for Brubaker Kitchens, Inc.

(“BKI”). I discuss only the latter issue.

       BKI is a manufacturer of custom cabinetry located in Lancaster County,

Pennsylvania. Rita Berkowitz is the president of BKI and owns the company with her

husband, Gerald Berkowitz. Gerald Berkowitz is a lawyer and partner of Robert Klein.

Both Klein and their law firm, Berkowitz Klein, LLP, are the subjects of the Rule 11

sanctions in this case. Klein is a member in good standing in, among others, the


“reasonable inquiry” standard of Rule 11. We feel obliged to answer that in the
affirmative.

                                            24
Pennsylvania state bar and the United States District Court for the Eastern District of

Pennsylvania. Klein clerked for one of the district judges in that district in the 1980s.

       On December 19, 2005, two of BKI’s top employees, Steven Brown, the general

manager, and Dean Gochnauer, the plant manager, resigned and formed a competing

company, Ivy Creek. Brown and Gochnauer had each worked at BKI for approximately

20 years. BKI promptly contacted its attorneys, the law firm of Berkowitz Klein. In the

nine days that followed, Gerald Berkowitz interviewed BKI employees and learned, inter

alia, that Brown and Gochnauer had offered jobs at their new company to key BKI

employees and had solicited several of BKI’s longtime customers to leave BKI and

instead send their orders to Ivy Creek.

       Ronald Laughman, a BKI truck driver for eight years, informed Rita Berkowitz

that he had been offered a job by Brown and Gochnauer. Rita Berkowitz later testified to

her recollection that Laughman told her that Richard Welkowitz and Schibanoff were

with Brown and Gochnauer in the Ivy Creek venture. Laughman did not recall

mentioning Schibanoff’s name. Schibanoff was a former manufacturer’s representative

for BKI whom Rita Berkowitz terminated several years earlier when she learned he had

tried to induce Brown and Gochnauer to leave BKI and join with him in forming a

competing company. Also, BKI learned that copies of the BKI Catalogue, which was a

copyrighted book of product specifications, policies, procedures, and pricing, were

missing, along with tools from the factory and files for prospective customer orders.

       It is not surprising that Klein, based on the information available at that time and

                                             25
the need for prompt action, filed a complaint against Brown, Gochnauer, Schibanoff, and

Welkowitz, alleging various business torts. BKI sought a temporary restraining order

(“TRO”) to protect its copyright rights, employees, customers, trade secrets, and

confidential business information.

       In affirming the District Court’s imposition of sanctions on Klein and the law firm,

the majority does not suggest that there was any impropriety in the filing of the original

complaint. The District Court honed in, instead, on the filing of the First Amended

Complaint some two months later because the complaint continued to name Schibanoff

as a defendant. It is important to focus on the reasons given by the District Court in its

original opinion on Rule 11, which stated “By March [3], 2006, [when the first amended

complaint was filed] it was unreasonable for counsel to believe Brubaker [i.e., BKI] had a

case against Schibanoff. At the [TRO] hearing, counsel for Brubaker admitted that

Schibanoff did not belong in the case.” Brubaker Kitchens, Inc. v. Brown (“Brubaker I”),

No. 05-6756, 2006 WL 3165010, at *2 (E.D. Pa. Oct. 31, 2006) (emphasis added).

Obviously, that purported statement by counsel offended the trial judge, who determined

that there was no factual basis for the claim against Schibanoff. But the District Judge

was wrong. Neither Klein nor any counsel for BKI made such an “admission.”

       There was an error in the transcription. That statement was made by one of the

defendants’ counsel, not plaintiff’s counsel. Plaintiff’s counsel filed a motion for

reconsideration pointing this out. The District Court acknowledged that this was an error,

but justified its original order by pointing to what it viewed as the paucity of evidence

                                             26
implicating Schibanoff. See Brubaker Kitchens, Inc. v. Brown (“Brubaker II”), No.

05-6756, 2006 WL 3682180, at *2 (E.D. Pa. Dec. 11, 2006). The majority accepts this

explanation, but I am not so inclined. Is it unreasonable to conclude that an original

impression, albeit based on incorrect facts, will linger in the mind of a judicial officer?

       It was evident that not only had the District Court formed an unfavorable opinion

of counsel but in assessing Rule 11 sanctions the Court was operating under an incorrect

understanding of the language of Rule 11. In the original opinion imposing sanctions, the

District Court stated: “Rule 11 holds that if an attorney filed an offending document, then

the ‘court . . . shall impose upon the person who signed it . . . an appropriate sanction . . .

.’” Brubaker I, 2006 WL 3165010, at *3 (emphasis added). That opinion was dated

October 31, 2006. By 1993, Rule 11 had been amended to delete “shall impose” and to

substitute “may” impose. Compare Fed. R. Civ. P. 11 (1983), with Fed. R. Civ. P.

11(c)(1) (1993). See also Knipe v. Skinner, 19 F.3d 72, 78 (2d Cir. 1994) (remanding

because, “under the amended version, the imposition of sanctions for a Rule 11 violation

is discretionary rather than mandatory”).

       By the time Rule 11 was amended in 1993, it had become the subject of

considerable discussion. As the advisory committee notes to the 1993 amendments state,

“[t]his revision is intended to remedy problems that have arisen in the interpretation and

application of the 1983 revision of the rule. . . . The revision . . . places greater

constraints on the imposition of sanctions and should reduce the number of motions for

sanctions presented to the court.” Fed. R. Civ. P. 11 advisory committee notes.

                                               27
       Even after plaintiff’s counsel filed the motion for reconsideration, the District

Court persisted in its inaccurate statement of Rule 11, repeating in its December 11, 2006

opinion, “[a]s discussed in my previous memorandum, Rule 11 holds if an attorney files

an offending document, the court shall impose an appropriate sanction . . . .” Brubaker II,

2006 WL 3682180, at *5 (emphasis added). As I noted, Rule 11 states no such thing.

       Finally, it appears that the District Court was operating under a misconception of

the standard to be applied in evaluating the allegedly offending legal document. During

the hearing on the Rule 11 motion, the Court stated that Klein seemed to be questioning

the wisdom of its decision on the motion for summary judgment, and directed Klein to

state “what facts, not beliefs, not what Rita Berkowitz believes, but what facts, concrete

facts do you have to support a claim against Schibanoff, or his company,” and reiterated

the need to state “not beliefs, but facts, hard-core facts.” App. at 577 (emphasis added).

       Of course, by the time a matter is ripe for summary judgment, plaintiff must be in a

position to provide facts, not merely beliefs. But the District Court was questioning about

“hard-core facts” in the context of a Rule 11 hearing intended to determine whether

plaintiff’s counsel had sufficient information to warrant filing a complaint, or an amended

complaint. Rule 11 does not impose that standard on counsel. Although the attorney’s

responsibility is to conduct “a reasonable inquiry into the law and facts before signing

pleadings,” Fed. R. Civ. P. 11 advisory committee notes, the advisory committee made

clear that the summary judgment standard is inapplicable. Indeed, the commentary

explicitly states, “[t]hat summary judgment is rendered against a party does not

                                             28
necessarily mean, for purposes of this certification, that it had no evidentiary support for

its position.” Id. See Teamsters Local Union No. 430 v. Cement Express, Inc., 841 F.2d

66, 69 (3d Cir. 1988) (“Rule 11 may not be invoked because an attorney, after time for

discovery, is unable to produce adequate evidence to withstand a motion for summary

judgment.”).

       This was not a complaint (or amended complaint) filed without discussion with the

client. Klein (and/or his partner Berkowitz) spoke to Rita Berkowitz at some length

before filing the complaint. She advised her attorneys of the basis for her belief that

Schibanoff was “involved.” After all, Schibanoff does not emerge from this scenario

smelling like a rose. He had previously tried to entice Brown and Gochnauer away from

BKI. I do not discount the possibility that he retained at least some animosity toward

Rita Berkowitz and/or BKI for terminating his relationship with them, and his attorney

did not make any serious effort to respond to Klein’s offer to dismiss Schibanoff from the

case. It is true, as the District Court suggests, that Berkowitz Klein may have

overreached in asking for a quid pro quo. But nothing in the record shows that

Schibanoff was sincerely interested in reaching an accommodation. Only Schibanoff,

who had been terminated years before, sought Rule 11 sanctions – not Brown, not

Gochnauer.

       I do not disagree with the majority that our standard of review of the

District Court’s imposition of sanctions is abuse of discretion. But that standard

does not emasculate the courts of appeals in appeals of sanctions. “A district court abuses

                                             29
its discretion when it misinterprets Rule 11 or clearly errs in assessing the evidence.”

CTC Imps. & Exps. v. Nigerian Petroleum Corp., 951 F.2d 573, 577 (3d Cir. 1991)

(citing Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990)). This court has not

hesitated to review, and to reverse, the imposition of sanctions when it has been

convinced that the district courts abused their discretion. See, e.g., Schering Corp. v.

Vitarine Pharm., Inc., 889 F.2d 490, 500 (3d Cir. 1989) (imposition of sanctions was

abuse of discretion where plaintiffs adequately investigated the basis of their assertions);

Mary Ann Pensiero, Inc. v. Lingle, 847 F.2d 90, 95 (3d Cir. 1988) (reversing entry of

sanctions because “[a] requirement that counsel, before filing a complaint, secure the type

of proof necessary to withstand a motion for summary judgment would set a pre-filing

standard beyond that contemplated by Rule 11”). The same is true of the other courts of

appeals. See, e.g., Krim v. BancTexas Group, Inc., 99 F.3d 775, 777-80 (5th Cir. 1996)

(entry of sanctions was abuse of discretion where plaintiff had no practical alternative to

discovery to uncover facts); Hadges v. Yonkers Racing Corp., 48 F.3d 1320, 1329-30 (2d

Cir. 1995) (imposition of sanctions was abuse of discretion where attorney reasonably

relied upon client’s representations); Smith v. Our Lady of the Lake Hosp., Inc., 960 F.2d

439, 444-46 (5th Cir. 1992) (entry of sanctions for alleged failure to reasonably

investigate claim was an abuse of discretion ); Fed. Sav. & Loan Ins. Corp. v. Molinaro,

923 F.2d 736, 739 (9th Cir. 1991) (“claims of conspiracy . . . were not so groundless as to

warrant the imposition of sanctions”).

       I do not intend to minimize an attorney’s responsibility under the Rules to make

                                             30
reasonable inquiry. I do not believe the facts in this case warranted imposition of Rule

11 sanctions against an attorney who has never previously been the subject of any

sanction and whose only misdeed was his belief in his long-term client’s recitation of the

circumstances. I dissent because it is my view that the District Court abused its discretion

in this instance.




                                            31